The plaintiff in error, W.C. Berkley, was convicted in the superior court of Logan county of a violation of the prohibition law, and was on March 17, 1910, sentenced to serve a term of ninety days in the county jail and to pay a fine of one hundred and fifty dollars. The plaintiff in error, C.R. Schafer, was convicted in the superior court of Logan county of a violation of the prohibition law and was, on March 17, 1910, sentenced to serve a term of sixty days in the county jail and to pay a fine of two hundred and fifty dollars. The plaintiffs in error, D. Mater and Frank Burgess, were jointly convicted in the superior court of Logan county of a violation of the prohibition law. On March 17, 1910, the said Mater was sentenced to serve a term of sixty days in the county jail and to pay a fine of one hundred and fifty dollars, and the said Burgess was sentenced to serve a term of thirty days in the county jail and to pay a fine of fifty dollars. In each of the foregoing causes the trial was had before a jury composed of six men over the objection of the defendants. For the reasons stated in the opinion of the court in the case ofDalton v. The State, infra, 116 P. 954, the aforesaid judgments are reversed and the causes remanded to the superior court of Logan county with directions to grant new trials therein. *Page 664